                 Case 2:20-bk-51518      Doc 30-2 Filed 06/11/20 Entered 06/11/20 12:58:40              Desc
Label Matrix for local noticing             AT&TCreditor
                                                 Corp    Matrix Page 1 of 3    Ace Cash
0648-2                                      % AT&T Services, Inc.                    327 w 4th Street
Case 2:20-bk-51518                          Karen Cavagnaro, Esq.                    Hutchinson, KS 67501-4842
Southern District of Ohio                   One AT&T Way, Suite 3A104
Columbus                                    Bedminster, NJ 07921-2693
Thu Jun 11 09:18:45 EDT 2020
Aes/frn Slt                                 Aes/njhighed                             Aes/pheaa
Pob 61047                                   Pob 61047                                Pob 61047
Harrisburg, PA 17106-1047                   Harrisburg, PA 17106-1047                Harrisburg, PA 17106-1047



Aes/pnc Bank                                Amer Fst Fin                             American First Finance
Pob 61047                                   7330 W. 33rd Street                      P O Box 25101
Harrisburg, PA 17106-1047                   Wichita, KS 67205-9369                   2550 Cerrillos Road
                                                                                     Santa Fe, NM 87505-3260


American First Finance                      Amsher Collection Serv                   Arnold Scott Harris PC, Bankruptcy Dept
c/o Becket and Lee LLP                      4524 Southlake Parkway                   Chicago, IL 60604
PO Box 3002                                 Hoover, AL 35244-3270
Malvern PA 19355-0702


Asset Acceptance LLC, Bankruptcy Dept.      Asst US Trustee (Col)                    Bankruptcy Dept
6330 Gulfton                                Office of the US Trustee                 1700 Kiefer Drive, Suite 1
Houston, TX 77081-1108                      170 North High Street                    Zion, IL 60099-5105
                                            Suite 200
                                            Columbus, OH 43215-2417

Bob Lane                                    CBE Group, Brankruptcy Dept.             Capital Recovery Systems
2700 Ogden Avenue                           131 Tower, Park Dr., Ste 900             750 Cross Pointe Rd Ste S
Downers Grove, IL 60515-1703                Waterloo, IA 50701-9589                  Columbus, OH 43230-6693



Cash Net USA                                Cedar Financial                          Check N Go
200 W. Jackson Suite 1400                   5230 Las Virgenes Road, Suite 210        Bankruptcy Dept.
Chicago, IL 60606-6929                      Calabasas, CA 91302-3465                 1208 E. McGalliard Road
                                                                                     Muncie, IN 47303-2272


City of Chicago Bureau of Parking           Clerk, First Mun Div, Bankruptcy Dept.   Convergent Outsourcing
Bankruptcy Dept/City Clerk                  661 Glenn Ave                            800 SW 39th St
121 N. LaSalle Street                       Wheeling, IL 60090-6017                  Renton, WA 98057-4927
Chicago, IL 60602-1242


(p)CREDIT ACCEPTANCE CORPORATION            Credit Protection Association, LP        DeVry University
25505 WEST 12 MILE ROAD                     P O Box 802068                           1200 E Diehl Rd
SOUTHFIELD MI 48034-8316                    Dallas, TX 75380-2068                    Naperville, IL 60563-9347



DeVry, Inc.                                 Dupage County Courthouse                 Edfinancial/ed America
Bankruptcy Dept.                            505 N. County Farm Road                  120 N Seven Oaks Drive
One Tower Lane, Suite 1000                  Wheaton, IL 60187-2518                   Knoxville, TN 37922-2359
Oakbrook Terrace, IL 60181-4624
                 Case 2:20-bk-51518     Doc 30-2 Filed 06/11/20 Entered 06/11/20 12:58:40 Desc
Elmhurst Emergency Medicine                Elmhurst Memorial
                                              Creditor       HospitalPage 2 of 3
                                                         Matrix                  Interim Faye English
Bankruptcy Dept                            Bankruptcy Dept.                        130 East Wilson Bridge Road
900 Oakmont Lane, Suite 200                200 Berteau                             Suite 200
Westmont, IL 60559-5574                    Elmhurst, IL 60126                      Worthington, OH 43085-2391


Enhanced Recovery Company                  Fed Loan Serv                           First Cash Advance
8014 Bayberry Road                         Pob 60610                               Bankruptcy Dept.
Jacksonville, FL 32256-7412                Harrisburg, PA 17106-0610               1916 E. 95th
                                                                                   Chicago, IL 60617-4787


General Revenue Corp                       IC Systems                              IRS
4660 Duke Dr Ste 300                       P.O.Box 64378                           PO Box 7346
Mason, OH 45040-8466                       Saint Paul, MN 55164-0378               Philadelphia, PA 19101-7346



Illinois Department of Revenue             Illinois State Toll Highway Authority   Carl Wilde Mackey Jr.
Springfield, IL 62719-0001                 2700 Ogden Ave                          PO Box 1917
                                           Downers Grove, IL 60515-1703            Gambier, OH 43022-1917



Midland Funding, LLC Bankruptcy Dept.      NJHESAA                                 National Credit Adjusters
8875 Aero Drive, # 200                     c/o ECMC                                327 W. 4th Ave.
San Diego, CA 92123-2255                   PO BOX 16408                            Hutchinson, KS 67501-4842
                                           St Paul, MN 55116-0408


(p)NATIONAL CREDIT SYSTEMS                 PDL Recovery Services                   PHEAA SECONDARY MKT
ATTN MELANIE MAYFIELD                      7804 Fairwood Road                      c/o ECMC
3750 NATURALLY FRESH BLVD                  Charlotte, NC 28226                     PO BOX 16408
ATLANTA GA 30349-2964                                                              St Paul, MN 55116-0408


PNC BANK                                   People’s Gas                            Pinnacle Service Solutions LLC
c/o ECMC                                   P O Box 2968                            4408 Milestrip Rd #247
PO BOX 16408                               Milwaukee, WI 53201-2968                Blasdell, NY 14219-2553
St Paul, MN 55116-0408


RJM Acquisition Funding LLC                Sam Houston State University            Santander Consumer USA
575 Underhill Boulevard                    1905 University Avenue                  PO BOX 961245
Suite 224                                  Huntsville, TX 77340                    Fort Worth, TX 76161-0244
Syosset, NY 11791-3416


Santander Consumer USA Inc.                (p)SPRINT NEXTEL CORRESPONDENCE         Sterling Credit Corp
P.O. Box 560284                            ATTN BANKRUPTCY DEPT                    P O Box 675
Dallas, TX 75356-0284                      PO BOX 7949                             Spring House, PA 19477-0675
                                           OVERLAND PARK KS 66207-0949


Swedish Covenant Hospital                  System Credit/Bankruptcy Dept.          (p)T MOBILE
Bankruptcy Dept.                           3 Lincoln Center, 4th Floor             C O AMERICAN INFOSOURCE LP
7426 Solution Center                       Oak Brook, IL 60523                     4515 N SANTA FE AVE
Chicago, IL 60677-7004                                                             OKLAHOMA CITY OK 73118-7901
                 Case 2:20-bk-51518             Doc 30-2 Filed 06/11/20 Entered 06/11/20 12:58:40 Desc
TRV Family Medicine                                TakeCreditor
                                                        Care Health
                                                                 Matrix Page 3 of 3   Target National Bank
2740 W. Foster                                       4165 30th Avenue South                               3701 Wayzata Blvd
Chicago, IL 60625-3500                               Fargo, ND 58104-8419                                 Minneapolis, MN 55416-3440



Tawne D. Blackful                                    Univ Of Pa                                           University of North Texas
12840 S. Kirkwood Road, #214                         3451 Walnut Street                                   1147 Union Circle
Stafford, TX 77477-3829                              Philadelphia, PA 19104-6205                          Denton, TX 76203



University of Pennsylvania                           Waldent University                                   Wells Fargo Bank
100 Franklin Building                                5230 Las Virgenes Rd                                 Bankruptcy Dept.
Philadelphia, PA 19104                               Calabasas, CA 91302-3448                             P O Box 30086
                                                                                                          Los Angeles, CA 90030-0086


Williams and Fudge                                   Clay L Woods
300 Chatham Avenue                                   West Law Offices
Rock Hill, SC 29730-4986                             195 E. Central Ave.
                                                     Springboro, OH 45066-1343




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Credit Acceptance Corporation                        National Credit Systems                              Sprint
25505 W. 12 mile Rd.                                 3750 Naturally Fresh Blvd                            Bankruptcy Dept.
Southfield, MI 48034                                 Atlanta, GA 30349-2964                               P O Box 7949
                                                                                                          Overland Park, KS 66207


T Mobile
PO Box 742596
Cincinnati, OH 45274




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Aes/pnc Natl City                                 End of Label Matrix
                                                     Mailable recipients      70
                                                     Bypassed recipients       1
                                                     Total                    71
